DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 2018/0212128 A1).
	With respect to claim 1, Hayashi discloses, in Figs.3A-3C and 4A-4D, a light-emitting device (200) comprising: a light-emitting element (10) (see Par.[0047]-[0048] wherein light emitting device 200 including light emitting element 10 is disclosed) including: a first surface/(upper surface near scattering material) provided as a light extraction surface; a second surface/(lower surface near electrodes) opposite to the first surface; a plurality of third surfaces between the first surface and the second surface (see Fig.3B, for example wherein upper surface, lower surface and surfaces therebetween of light emitting element 10 are shown); and a positive electrode (50) and a negative electrode (50) provided at the second surface (see Par.[0067] wherein electrodes 50 can be the positive and negative electrodes of the light emitting element, or can be different electrodes connected to the positive and negative electrodes of the light emitting element); a light-transmissive member (22) disposed at the first surface (see Par.[0048]-[0051] wherein light-transmissive member 22 is disclosed); and a bonding member (26, 32) disposed between the light-emitting element (10) and the light-transmissive member (22) and covering from the first surface to the plurality of third surfaces of the light-emitting element (10) to bond the light-emitting element (10) and the light-transmissive member (22), wherein the bonding member (32, 26) is made of a resin that contains nanoparticles, and wherein the nanoparticles have a particle diameter of 1 nm or more and 30 nm (see Par.[0063] and [0070] wherein lower layer hardened substance 26 is, as the fluorescent substance 25, a hardened substance of phenyl methyl silicone resin that contains β sialon based 
With respect to claim 2, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein each of the plurality of third surfaces has a corner portion defined by adjacent ones of the plurality of third surfaces, and wherein a lower edge of the bonding member (32, 26) covering the third surface is located above the second surface and is curved convexly from the corner portion to the center of the third surface in a side view (see Fig.3B, Par.[0065] wherein curved surface of bonding member 32, 26 is disclosed).
With respect to claim 3, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein the nanoparticles are located at a peripheral portion located at a side of the convexly curved lower edge of the bonding member (32, 26) (see Fig.3B, Par.[0065] wherein curved surface of bonding member 32, 26 is disclosed).
With respect to claim 4, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein the nanoparticles (26) are dispersed predominantly in at least a portion of a peripheral portion of the bonding member (see Fig.3B).
With respect to claim 5, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein, in a region of the bonding member (32, 26) on the third surface of the light-emitting element (10), a number of the nanoparticles at a third surface side is less than a number of the nanoparticles at the peripheral portion of the bonding member.
With respect to claim 6, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein, in a cross-sectional view, an outer surface of the bonding member (32, 26) covering the third surface is curved concavely from the light-transmissive member toward the third surface.
With respect to claim 7, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein the nanoparticles are located in a peripheral portion of the bonding member adjacent to the concave-curved outer surface of the bonding member (see Fig.3B, wherein particles 26 at the periphery region is shown).
With respect to claim 8, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein the nanoparticles are dispersed predominantly in at least a portion of a peripheral portion of the bonding member (see Fig.3B, wherein particles 26 at the periphery region is shown).
With respect to claim 9, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein, in a region on the third surface of the light-emitting element (10), a number of the nanoparticles (26) at a third surface side is less than a number of the nanoparticles at the concavely curved outer surface side (see Fig.3B, wherein density of particles 26 at the lower portion of side surface of light element substrate is less than that of particle 26 at the periphery of curve surface of 32 at the edge surface of semiconductor layered body 15).
With respect to claim 14, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein an area in which the bonding member (32, 26) and the light-transmissive member are in contact with each other is larger than an area of the first surface of the light-emitting element (10).
With respect to claim 16, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein at least one of zirconium oxide, silicon oxide, aluminum oxide, and titanium oxide is used for the nanoparticles (see Par.[0063] and [0070] wherein lower layer hardened substance 26 is, as the fluorescent substance 25, a hardened substance of phenyl methyl silicone resin that contains β sialon based phosphor and manganese-activated fluoride based phosphor and hardened substance of a phenyl methyl silicone resin containing spherical particles of aluminum oxide of average particle diameter of 20 to 25 nm).
With respect to claim 18, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein a base material of the bonding member is made of an organic silicone resin (see Par.[0063] and 
With respect to claim 20, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein the light- transmissive member (22) contains a wavelength conversion substance (25) (see Par.[0063] and [0070] wherein lower layer hardened substance 26 is, as the fluorescent substance 25, a hardened substance of phenyl methyl silicone resin that contains β sialon based phosphor and manganese-activated fluoride based phosphor and hardened substance of a phenyl methyl silicone resin containing spherical particles of aluminum oxide of average particle diameter of 20 to 25 nm).
With respect to claim 22, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, further comprising a covering member (42) that covers the light-emitting element (10) and the bonding member (32, 26) (see Par.[0051] wherein light reflective member 42 cover the light-transmissive member 22 and light guide member 32 is disclosed).
With respect to claim 24, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein the covering member contains a reflective material (see Par.[0051] wherein light reflective member 42 cover the light-transmissive member 22 and light guide member 32 is disclosed).
With respect to claim 10, Hayashi discloses, in Figs.3A-3C and 4A-4D, a light-emitting device (200) comprising: a light-emitting element (10) (see Par.[0047]-[0048] wherein light emitting device 200 including light emitting element 10 is disclosed) including: a first surface provided as a light extraction surface; a second surface opposite to the first surface; a plurality of third surfaces between the first surface and the second surface (see Fig.3B, for example wherein upper surface, lower surface and 
With respect to claim 11, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein each of the plurality of third surfaces has a corner portion defined by adjacent ones of the plurality of third surfaces, and wherein a lower edge of the bonding member (32, 26) covering the third surface is located above the second surface and is curved convexly from the corner portion toward the center of the third surface in a side view (see Fig.3B, Par.[0065] wherein curved surface of bonding member 32, 26 is disclosed).
With respect to claim 12, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein the nanoparticles are disposed at a peripheral portion of the bonding member, the peripheral portion curving in a convex shape (see Fig.3B, Par.[0065] wherein curved surface of bonding member 32, 26 is disclosed).
With respect to claim 13, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein, in a cross- sectional view, an outer surface of the bonding member (32, 26) covering the third surface is curved concavely from the light-transmissive member toward the third surface (see Fig.3B, Par.[0065] wherein curved surface of bonding member 32, 26 is disclosed).
With respect to claim 15, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein an area in which the bonding member (32, 26) and the light-transmissive member (22) are in contact with each other is larger than an area of the first surface of the light-emitting element (10).
With respect to claim 17, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein at least one of zirconium oxide, silicon oxide, aluminum oxide, and titanium oxide is used for the nanoparticles (see Par.[0063] and [0070] wherein lower layer hardened substance 26 is, as the fluorescent substance 25, a hardened substance of phenyl methyl silicone resin that contains β sialon based phosphor and manganese-activated fluoride based phosphor and hardened substance of a phenyl methyl silicone resin containing spherical particles of aluminum oxide of average particle diameter of 20 to 25 nm).
With respect to claim 19, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein a base material of the bonding member is made of an organic silicone resin (see Par.[0063] and [0070] wherein lower layer hardened substance 26 is, as the fluorescent substance 25, a hardened substance of phenyl methyl silicone resin that contains β sialon based phosphor and manganese-activated fluoride based phosphor and hardened substance of a phenyl methyl silicone resin containing spherical particles of aluminum oxide of average particle diameter of 20 to 25 nm; see Par.[0065] wherein main materials of the light guide member 30 or 32  is at least one of silicone resin, epoxy resin, phenol resin, polycarbonate resin, acrylic resin, modified resins of these, glass and specific examples of the silicone resin include dimethyl silicone resin, phenyl methyl silicone resin, and diphenyl silicone resin with  the content of the phenyl group in the total organic groups bonded to silicon atoms in the silicone resin or 
With respect to claim 21, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein the light- transmissive member (22) contains a wavelength conversion substance (25) (see Par.[0063] and [0070] wherein lower layer hardened substance 26 is, as the fluorescent substance 25, a hardened substance of phenyl methyl silicone resin that contains β sialon based phosphor and manganese-activated fluoride based phosphor and hardened substance of a phenyl methyl silicone resin containing spherical particles of aluminum oxide of average particle diameter of 20 to 25 nm).
With respect to claim 23, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, further comprising a covering member (42) that covers the light-emitting element (10) and the bonding member (32, 26) (see Par.[0051] wherein light reflective member 42 cover the light-transmissive member 22 and light guide member 32 is disclosed).
With respect to claim 25, Hayashi discloses, in Figs.3A-3C and 4A-4D, the light-emitting device, wherein the covering member contains a reflective material (see Par.[0051] wherein light reflective member 42 cover the light-transmissive member 22 and light guide member 32 is disclosed).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, relevant prior art of record on PTO-892 in combination (e.g. Ishida et al. US 2014/0131753 A1 in view of Miyata US 2013/0277707 A1 wherein bonding member features of Miyata as claimed are used in combination of that of Ishida et al. in order to enhance light extraction efficiency of the LED device can be applied to reject claims 1 and 10) anticipates all the claimed limitations of claims 1 and 10.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818